Citation Nr: 0406972	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-07 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1968 to February 1971.  He also had service in 
the Air National Guard.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In September 2003, the appellant appeared before the 
undersigned Veterans Law Judge and gave testimony in support 
of her claim. 


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  She contends that her husband, the veteran, 
was on active duty in the Air National Guard at the time of 
his death.  

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  

The term "active military, naval, or air service" includes 
active duty; any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2003).  The term 
"active duty for training" includes, inter alia, full time 
duty in the Armed Forces performed by Reserves for training 
purposes.  See 38 U.S.C.A. § 101(22)(A) (West 2002).  The 
term "inactive duty for training" means any duty prescribed 
for Reserves which is not full-time (e.g., voluntary training 
and maintenance duties of their assigned units).  See 38 
U.S.C.A. § 101(23) (West 2002).  

In addition, service connection for a number of chronic 
conditions, including cancer, may be presumed if it is 
demonstrated to a compensable degree within one year 
following service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

The Board notes that the veteran's dates of service, to 
include the exact dates of his active and inactive duty in 
the Air National Guard have not been verified.  This 
information is vital to the appellant's claim.  

The Veterans Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating claims.  With respect to the duty to 
notify, VA must inform the claimant of information "that is 
necessary to substantiate the claim" for benefits (codified 
as amended at 38 U.S.C.A. § 5103).  Second, 38 U.S.C.A. 
§ 5103A sets out in detail the agency's "duty to assist" a 
claimant in the development of claims for VA benefits.  The 
new § 5103A provides, in part, that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  

In view of the foregoing, the case is herby REMANDED to the 
RO for the following action:


1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the appellant should receive 
specific notice as to the type of 
evidence necessary to substantiate her 
claim and the division of 
responsibilities between the appellant 
and VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  As part of the notice 
required under the new law, the RO should 
ask the appellant to provide information 
regarding all medical treatment for the 
veteran's colon cancer that has not 
already been made part of the record.  
The RO should assist the appellant in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should ask the appellant to 
specify the reserve units under which her 
husband served and the dates of service.  

3.  Thereafter, the RO should contact 
NPRC, the Georgia Air National Guard, and 
any other appropriate source, including 
each reserve unit identified by the 
appellant, to determine verification of 
the appellant's dates of service in the 
Air National Guard, to include dates of 
ACDUTRA and INACDUTRA service.  The exact 
dates of each period wherein the 
appellant served on ACDUTRA or INACDUTRA 
should be provided.  It should also be 
specified whether each period of duty was 
ACDUTRA or INACDUTRA.  This verification 
should be done (to the extent possible) 
for the veteran's entire period of 
reserve duty.  Efforts to secure these 
records must continue until the RO is 
reasonably certain these records do not 
exist or further efforts would be futile.  
If the RO is unable to secure these 
records, then it must inform the 
appellant of this circumstance.  A 
request should also be made for copies of 
any additional service medical records 
regarding the veteran for all periods of 
duty.  Copies of the RO's written 
requests, and any response, must be 
maintained in the claims file.  All 
sources should be pursued and documented 
for future reference.

4.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2003); see also Stegall v. 
West, 11 Vet. App. 268 (1998).   

5.  Thereafter, the RO should again 
review the appellant's claim.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case (SSOC).  The 
appellant should then be given the 
opportunity to respond thereto.  





Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.





	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




